DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 02/01/2021, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Mark Catanese (Reg. No. 64,279) on 02/16/2021.

The amendments filed on 02/01/2021 have been entered.
The claims amendments overcome the Double Patenting rejection, USC 112(b) rejection and USC 103 rejections previously set forth in the Office Action mailed on 11/04/2020.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
1. (Currently Amended) A computer-implemented method for location verification, the method being performed in a computerized system comprising a central processing unit, a localization signal receiver and a memory, the computer-implemented method comprising: 
receiving at least one localization signal using the localization signal receiver; 
measuring a strength of the received localization signal; receiving, by the computerized system, a first message comprising a key from an anchor device; 
transmitting a second message comprising at least the received key back to the anchor device; 
analyzing, at the anchor device, a timing of the first message in relation to a timing of the second message; 
transmitting, by the anchor device, a third message to a server, the third message comprising at least the second message and a location proof of the anchor device obtained by the anchor device prior to said receiving of the first message; 
determining, by the server, whether the computerized system is co-located with the anchor device based on the third message, the anchor device being in a direct communication with a server; 

transmitting, by the server, a location proof of the computerized system to the anchor device and then transmitting the location proof of the computerized system to the computerized system by the anchor device, wherein the location proof of the anchor device is based on anchoring the anchor device based on a first location of the anchor device prior to receiving said first message from the computerized system, 
wherein the computer-implemented method further comprises: 
detecting motion of the anchor device by an accelerometer coupled to the anchor device; 
invalidating the location proof of the anchor device in response to the detected motion; and
after invalidating the location proof of the anchor device, anchoring the anchor device to a second location based on the detected motion, 
wherein anchoring the anchor device to the second location comprises: 
receiving, at the anchor device, at least one second localization signal by a beacon infrastructure managed by the server; 
measuring, by the anchor device, a strength of the received second localization signal; 
determining, by the server, the second location of the anchor device based at least on the measured strength of the received localization signal; and 

  
2. (Cancelled).  

3. (Previously Presented) The computer-implemented method of claim 1, wherein the computerized system is determined to be co-located with the anchor device when a time lapsed between the first message and the second message does not exceed a predetermined threshold.  

4. (Previously Presented) The computer-implemented method of claim 1, wherein the key is a randomly generated nonce.  

5. (Previously Presented) The computer-implemented method of claim 1, wherein the second message is signed using a private cryptographic key associated with the computerized system and wherein the anchor device validates the second message using a public key associated with the computerized system.  

6. (Previously Presented) The computer-implemented method of claim 1, wherein receiving the first message and transmitting the second message are performed via a near field communication (NFC) protocol.  



8. (Cancelled).  

9. (Previously Presented) The computer-implemented method of claim 1, wherein the third message is signed using a private cryptographic key associated with the anchor device and wherein the server validates the third message using a public key associated with the anchor device.  

10. (Previously Presented) The computer-implemented method of claim 1, wherein the key is unique.  

11. (Original) The computer-implemented method of claim 1, wherein the received localization signal is provided by a beacon disposed in a room of a building.  

12. (Original) The computer-implemented method of claim 1, wherein the anchor device is a trusted device comprising a trusted execution environment.  

13. (Cancelled).  

14. (Cancelled).  

15. (Previously Presented) The computer-implemented method of claim 1, wherein the computerized system executes a user application and wherein the location proof of the computerized system is provided to the user application.  

16. (Previously Presented) The computer-implemented method of claim 1, further comprising, prior to said receiving of the first message, anchoring the anchor device.  

17. (Previously Presented) The computer-implemented method of claim 16, wherein anchoring the anchor device on the first location comprises receiving, at the anchor device, at least one first localization signal; measuring a strength of the received first localization signal and determining a location of the anchor device based at least on the measured strength of the received first localization signal.  

18. (Previously Presented) The computer-implemented method of claim 17, wherein the determining the first location of the anchor device based at least on the measured strength of the received first localization signal is performed on the server and wherein the server is configured to transmit the location proof of the anchor device to the anchor device prior to said receiving of the first message.  

19. (Cancelled).  



21. (Previously Presented) The computer-implemented method of claim 1, wherein the location proof of the anchor device is invalidated when the detected motion exceeds a predetermined threshold.  

22. (Original) The computer-implemented method of claim 1, wherein determining whether the computerized system is co-located with an anchor device is performed periodically.  

23. (Currently Amended) A non-transitory computer-readable medium embodying a set of computer-executable instructions, which, when executed in connection with a computerized system comprising a central processing unit, a localization signal receiver, a display and a memory, cause the computerized system to perform a location verification method comprising: 
receiving at least one localization signal using the localization signal receiver; 
measuring a strength of the received localization signal;
receiving, by the computerized system, a first message comprising a key from an anchor device; 
transmitting a second message comprising at least the received key back to the anchor device; 

transmitting, by the anchor device, a third message to a server, the third message comprising at least the second message and a location proof of the anchor device obtained by the anchor device prior to said receiving of the first message; 
determining, by the server, whether the computerized system is co-located with the anchor device based on the third message, the anchor device being in a direct communication with a server; 
when the computerized system is determined to be co-located with the anchor device, determining, by the server a location based at least on the measured strength of the received localization signal; and 
transmitting, by the server, a location proof of the computerized system to the anchor device and then transmitting the location proof of the computerized system to the computerized system by the anchor device, wherein the location proof of the anchor device is based on anchoring the anchor device based on a first location of the anchor device prior to receiving said first message from the computerized system, 
wherein the 
detecting motion of the anchor device by an accelerometer coupled to the anchor device;
invalidating the location proof of the anchor device in response to the detected motion, and 
after invalidating the location proof of the anchor device, anchoring the anchor device to a second location based on the detected motion, 

measuring, by the anchor device, a strength of the received second localization signal,
determining, by the server, the second location of the anchor device based at least on the measured strength of the received localization signal; and 
transmitting a new location proof of the anchor device to the anchor device by the server.  

24. (Currently Amended) A computerized system comprising a central processing unit, a localization signal receiver and a memory, the memory storing a set of computer-readable instructions causing the computerized system to perform a location verification method comprising: 
receiving at least one localization signal using the localization signal receiver; measuring a strength of the received localization signal; 
receiving, by the computerized system, a first message comprising a key from an anchor device; 
transmitting a second message comprising at least the received key back to the anchor device; analyzing, at the anchor device, a timing of the first message in relation to a timing of the second message; 

determining, by the server, whether the computerized system is co-located with the anchor device based on the third message, the anchor device being in a direct communication with a server; 
when the computerized system is determined to be co-located with the anchor device, determining, by the server a location based at least on the measured strength of the received localization signal; and 
transmitting, by the server, a location proof of the computerized system to the anchor device and then transmitting the location proof of the computerized system to the computerized system by the anchor device, wherein the location proof of the anchor device is based on anchoring the anchor device based on a first location of the anchor device prior to receiving said first message from the computerized system, 
wherein the 
detecting motion of the anchor device by an accelerometer coupled to the anchor device; 
invalidating the location proof of the anchor device in response to the detected motion; and 
after invalidating the location proof of the anchor device, anchoring the anchor device to a second location based on the detected motion, 
wherein anchoring the anchor device to the second location comprises: 

measuring, by the anchor device, a strength of the received second localization signal; 
determining, by the server, the second location of the anchor device based at least on the measured strength of the received localization signal; and 
transmitting a new location proof of the anchor device to the anchor device by the server.  

25. (Cancelled).

Allowable Subject Matter
Above Claims 1, 3-7, 9-12, 15-18, 20-24 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Biehl et. al. (IDS) “You're where? prove it!: towards trusted indoor location estimation of mobile devices”, Proceeding UbiComp '15 Proceedings of the 2015 ACM International Joint Conference on Pervasive and Ubiquitous Computing Pages 909-919,
Hunter et. al. (US 20130282438 A1), 
Pandharipande (US 20160327629 A1),
Kirusha et. al. (US 20180071029 A1), and
Gupta et. al. (US 20130079033 A1).
anchor devices listen and obtain signals from a mobile device, where the signal includes proof of location such as signal strength. Kirusha discloses when the acceleration (i.e. motion), indicated by the accelerometer, exceeds a threshold such that enough force was generated that could have thrown a patient reference device from its proper fixed position, the control and processing system 300 responds accordingly. Gupta discloses location of a mobile reference device may be tracked in a suitable manner, using any one of several positioning techniques, triangulation, heat map signature matching, in connection with Bluetooth.TM. ZigBee.RTM., Near Field Communication ( NFC), or like techniques or technologies.
While Biehl-Hunter-Pandharipande-Kirusha-Gupta discloses the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses wherein the location proof of the anchor device is anchoring the anchor device based on a first location of the anchor device prior to receiving said first message from the computerized system, wherein the computer implemented method further comprises: detecting motion of the anchor device by an accelerometer coupled to the anchor device; invalidating the location proof of the anchor device in response to the detected motion; and 2after invalidating the location proof of the anchor device, anchoring the anchor device to a second location based on the detected motion, wherein anchoring the anchor device to the second location comprises: receiving, at the anchor device, at least one second localization signal by a beacon infrastructure managed by the server; measuring, by the anchor device, a strength of the received second localization signal; determining, by the server, the second location of the anchor device based at least on the measured strength of the received localization signal; and transmitting a new location proof of the anchor device to the anchor device by the server. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497